Citation Nr: 0212254	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.

3.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1960.  He died in August 1999.  The appellant is 
the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  The appellant was scheduled to testify 
before a Member of the Board in August 2001.  However, she 
did not appear for that hearing, and she did not request that 
it be rescheduled.  Accordingly, the Board concludes that she 
has effectively withdrawn that hearing request.

The Board notes that the appeal pertaining to compensation 
under 38 U.S.C.A. § 1318 cannot be resolved due to a 
temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination 
of eligibility.  The appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
The Board will defer adjudication of the claim for Survivors' 
and Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35 until resolution of the claim for benefits under 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1999, at the age of 66 
years.

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

3.  The veteran's death certificate shows that the immediate 
cause of death was intractable congestive heart failure due 
to chronic cor pulmonali due to pulmonary hypertension and 
chronic obstructive lung disease.  Other significant 
conditions noted were diabetes mellitus and arteriosclerotic 
peripheral vascular disease.  

4.  There is no competent medical evidence of the presence of 
the disorders listed on the death certificate as causes of 
death until many years after separation from service.

5.  There is no competent medical evidence linking the 
veteran's death to his period of active service.

6.  The preponderance of the evidence shows that the veteran 
did not start smoking during service, and there is no 
competent evidence that the veteran developed nicotine 
dependence during his period of service, or that there was a 
link between the disabilities noted on his death certificate 
and smoking during service.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  The appellant asserts that the death may 
have been related to smoking in service.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's post service treatment 
records and a copy of his death certificate.  As noted above, 
the appellant requested a hearing, but did not appear for it 
and did not request that it be rescheduled.  

The Board notes that the veteran's service medical records 
could not be obtained.  The representative has requested that 
the Board obtain the claims file of another veteran who has a 
similar name as the veteran in the present case in order to 
search the other veteran's claims file for service medical 
records that may have been misfiled.  The Board finds, 
however, that there is no reason to believe that the other 
veteran's claims file would contain such records.  The RO has 
attempted to obtain the veteran's service medical records on 
multiple occasions, but in May 1989, June 1998 and February 
2000 the National Personnel Records Center reported that none 
could be located and they were believed to have been 
destroyed by fire.  In light of these multiple attempts, the 
Board concludes that such records do not exist, and further 
attempts to obtain them would be futile.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disorder such as cardiovascular disease is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The Board notes that in a 
rating decision of March 1988, the RO erroneously issued a 
rating decision which granted service connection for 
cardiovascular disease.  This decision was prepared in 
connection with a claim for service connection which had been 
filed by another veteran with a very similar name, and had 
been based on that other veteran's service medical records.  
The RO later discovered the error, and severed service 
connection on the basis that it was the result of clear and 
unmistakable error.  Accordingly, the decision does not 
provide any support for the claim for service connection for 
the veteran's death.  

The veteran died on August [redacted], 1999, at the age of 66 years.  
The death certificate shows that the immediate cause of death 
was intractable congestive heart failure due to chronic cor 
pulmonali due to pulmonary hypertension and chronic 
obstructive lung disease.  Other significant conditions noted 
were diabetes mellitus and arteriosclerotic peripheral 
vascular disease.

The disorders listed on the death certificate were not 
present until many years after the veteran's retirement from 
service.  The earliest post service medical treatment records 
are dated in 1987.  None of the treatment records contain any 
history or medical opinion relating any of the veteran's 
disabilities to service.  On the contrary, the records place 
the date of onset of the veteran's disabilities as being many 
years after separation from service.  For example, a VA 
hospital discharge summary dated in February 1987 shows that 
the veteran had a history of hypertension for 15 years and 
diabetes mellitus for 5 years.  It was also noted that in 
January 1987 he developed weakness and numbness on the left 
side of his body due to a cerebrovascular accident.  

In addition, the Board notes that in a claim which the 
veteran submitted in March 1989, he reported that the date of 
onset of his diabetes was in 1979, and the date of onset of 
his cerebral vascular accident was in 1987.  The only 
disabilities which he reported had been present since service 
were a gunshot wound, a ruptured eardrum, an appendectomy, 
and a back injury.  The Board notes that none of these 
disorders is listed as having caused or contributed to the 
veteran's death.  

With respect to the contention that the veteran developed 
nicotine addiction in service, the Board observes that the VA 
General Counsel has previously addressed the issue of 
entitlement to service connection for a disorder secondary to 
smoking in service.  Pursuant to provisions applicable to 
claims, such as this one, filed prior to June 9, 1998, 
nicotine dependence may be treated as a disease for which 
service connection may be granted.  See USB Letter 20-97-14 
(Jul. 24, 1997); see also 38 U.S.C.A. 1103.  Also, service 
connection may be granted for a tobacco-related disability on 
the basis that the disability is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 (May 13, 1997).  A determination 
as to whether service connection is warranted for a 
disability or death attributable to tobacco use subsequent to 
military service depends upon whether post-service tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a) (2000).  VAOPGCPREC 19-97 at 3.  This 
determination depends upon whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93.

Applying these principles to the present case, the Board 
notes that prior to his death a letter was sent to the 
veteran requesting that he provide a tobacco use history and 
medical evidence.  In a written statement dated in June 1998 
and prepared by the veteran's wife it was reported that the 
veteran started smoking in service and became addicted to 
nicotine.  The Board notes, however, that there is no 
objective evidence which supports the claim that the veteran 
started smoking in service.  In fact, one of the treatment 
records contains a contradictory history.  A VA hospital 
summary dated in December 1987 indicates that the veteran had 
a 40 year history of smoking.  Such a history places the date 
of onset of the smoking as being prior to service.  The Board 
is of the opinion that this history, which was given for the 
purpose of obtaining medical treatment, has higher probative 
value than the history presented in support of a claim for 
monetary benefits.  

In addition, the Board notes that there is no competent 
evidence that the veteran developed nicotine dependence 
during his period of service, or that there was a link 
between his smoking during service and his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Van Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding 
that a veteran's widow was not capable of testifying as to 
matters involving medical causation such as the cause of the 
veteran's death).  For the foregoing reasons, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

